DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on March 15, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 12, the claim recites “each particle having an index of refraction equal to a second index of refraction…the cover layer being formed of a material having the second index of refraction…by moving the particles in the fluid medium towards a curved interface between the lenticular layer and the cover layer to provide a directional display…adjusting the index of refraction of the lenticular layer to provide a single display by moving the particles away from the curved interface between the lenticular layer and the cover layer” which constitutes new matter.  Specifically, it appears the conditions of the equal index of refraction and providing the directional/single display are switched relative to what is disclosed in the originally filed specification.  
	Figure 5 shows the movement of the particles for single/direction mode, and while the single direction mode shows the particles moving away from the curved interface (bottom of Figure 5), this is for the condition N3 = N1 - i.e. the fluid  (520) and 2 = N1 where the index of the particles (525) equals the index of the cover layer (530) is not depicted in the figures.  For such a condition, as explained in para. [0064], the particles would need to be moved to the curved interface and thereby negate the lensing effect (since N1 would match N2).  Similarly, to create the directional mode, the particles would need to be moved away from the curved interface when N2 = N1.
	As to claim 16, the claim recites “adjusting an index of refraction of a second layer to match the index of refraction of the lenticular layer…adjusting the index of refraction of the second layer of the lenticular layer to differ from the index of refraction of the lenticular layer” which do not appear to be part the embodiment now claimed in claim 12.  Specifically, claim 12 is drawn to the embodiment of Figure 5 where the index of refraction of the lenticular layer (520) is changed via the movement the particles, however the index of refraction of second layer (530) is not disclosed as adjustable.  Contrasted with Figure 4 whereby the index of refraction of layers 420 and/or 430 can be adjusted, however these are not for the moving particle type of Figure 5.
	Claims 15-16 are rejected as dependent upon claim 12.







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 12, the claim recites (line 10) “the first side of the lenticular layer” which lacks antecedent basis.
	As to claim 16, the claim recites “the second layer comprises a first side contacting the lenticular layer along the second side of the lenticular layer, and a second side, the second side of the second layer being substantially flat and parallel with the first side of the lenticular layer” which is unclear in light of the specification because this is the same structural description of the “cover layer” from claim 12.  Is the second layer an additional layer to the cover layer, or is this redundant to the cover layer?  The specification does not contain a discussion of the moving particle type having both a cover layer and a second layer, thus the metes and bounds of claim 16 are unclear.  For purposes of compact prosecution, Examiner will interpret claim 16 to mean the particles themselves constitute the second layer.
	Claims 15-16 are rejected as dependent upon claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,564,874; of record) in view of De Boer et al. (US 2011/0211345 - DeBoer) and Lee et al. (US 9,196,212 - Lee).
	As to claim 1, Chen teaches an apparatus (Chen Figs. 3a-7b) comprising a backlight (Chen Figs. 3A-7B - light rays; col. 3:64-67; col. 4:1-7), a lenticular layer disposed in front of the backlight (Chen Fig. 3A- 110, Fig. 5 - 210; Fig. 7 - 310), the lenticular layer comprising a section of material having a first index of refraction (Chen Fig. 3 - 106; Fig. 5 - 206; Fig. 7 - 306; col. 6:11-39), a first substantially flat side (Chen Fig. 3 - 106, Fig. 5 - 206; Fig. 7 - 306 - bottom side adjacent to (102, 202, 302)), and a second side defining a lenticularly patterned cross section along the first axis (Chen Fig. 3 - 1080; Fig. 5 - 2080; Fig. 7 - 3080), the lenticularly patterned cross section comprising lens elements repeating at a second spacing and directing light originating from the backlight in two or more directions (Chen Fig. 1; Figs. 3a-7b - light rays; col. 3:15-20; col. 3:39-49), and a cover layer comprising a first side contacting the lenticular layer along the second side of the lenticular layer (Chen Fig. 3 - 105; Fig. 5 - 205; Fig. 7 - 310), and a second side of the cover layer being substantially flat and parallel with the first side of the lenticular layer (Chen Fig. 3 - 105; Fig. 5 - 205; Fig. 7 - 310 - top surface/side adjacent (103, 203, 301)), the cover layer having a second index of refraction (Chen col. 6:11-39), wherein the lenticular layer has a variable index of refraction (Chen Fig. 3 - 106, 107; Fig. 5 - 206, 207; Fig. 7 - 306, 307; col. 6:11-39), the variable index of refraction covering a range of values which includes the first index of refraction and the second index of refraction (Chen col. 6:11-39), wherein the lenticular layer comprises a plurality of particles in a fluid medium (Chen Fig. 3 - 106; Fig. 5 - 206; 
	While Chen teaches the lenses are used with a display (e.g. OLED, plasma, etc.; col. 4:1-7), Chen doesn’t provide the details of the display such as the color filter disposed in front of the backlight along the viewing direction and the color filter comprising a plurality of pixels repeating at a first spacing along a first axis, and while Chen teaches the fluid and solid layer (105, 106, 205, 206, 305, 306) indices of refraction are equal and the particles have a different index of refraction (Chen col. 6:25-39), Chen doesn’t teach the reverse where the particles and solid layer (cover layer) have equal index of refraction and the fluid is different.
	In the same field of endeavor DeBoer teaches a display having particles in a fluid medium of a lenticular array for directing light in two or more directions, a cover layer, the particles movable in the fluid, where the particles have an index of refraction equal to the index of refraction of the cover layer, or vice versa (DeBoer Fig. 4 - 40, 42; para. [0055], [0056]) and Lee teaches a directional display having an OLED with a backlight, color filter disposed in front of the backlight, and a lenticular layer disposed in front of the backlight (Lee Fig. 6 - PLN2; Fig. 11 - PNL2, PNL1; col. 7:54-67; col. 8:1-13).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the index of refraction of the cover layer and particles as equal since, as taught by DeBoer, such equal indices of refractions are well known in the art for the purpose of providing controllable lenses with particles In re Gazda 104 USPQ 400 (CCPA 1955).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a color filter in front of the backlight and having a plurality of pixels since, as taught by Lee, such color filters and pixels are components of OLEDs for the purpose of changing white light into colored sub-pixels (Lee col. 8:4-16).
	As to claim 11, Chen in view of DeBoer and Lee teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches a value of the index of refraction of the lenticular layer has a higher value at a first point on the first axis than at a second point (Chen Fig. 3 - 105, 106, 107; col. 6:11-39).
	As to claim 12, Chen teaches a method of providing a display (Chen Figs. 1-7), comprising a display apparatus (Chen Figs. 2-7; col. 3:15-20), the display comprising a backlight (Chen Figs. 3A-7B - light rays; col. 3:64-67; col. 4:1-7), a lenticular layer comprising a plurality of particles in a fluid medium (Chen Fig. 3 - 106, 107; Fig. 5 - 206, 207; Fig. 7 - 306, 307; col. 6:11-39), each particle having an index of refraction equal to a second index of refraction (Chen Fig. 3 - 106, 107; Fig. 5 - 206, 207; Fig. 7 - 306, 307; col. 6:11-39), wherein the lenticular layer has an adjustable index of refraction covering a range of values which covers a first index of refraction and a second index of refraction (Chen Fig. 3 - 106, 107; Fig. 5 - 206, 207; Fig. 7 - 306, 307; col. 6:11-39), a cover layer comprising a first side contacting the lenticular layer along a second side of top surface/side adjacent (103, 203, 301)), the second side of the cover layer being substantially flat and parallel with the first side of the lenticular layer (Chen Fig. 3 - 105; Fig. 5 - 205; Fig. 7 - 310 - top surface/side adjacent to (103, 203, 301) is parallel with surface of (107, 207, 307) adjacent to (102, 202, 302)), the cover layer being made of a material having an index of refraction (Chen Fig. 3 - 105; Fig. 5 - 205; Fig. 7 - 310 - top surface/side adjacent (103, 203, 301)), adjusting the index of refraction of the lenticular layer by moving the particles in the fluid medium towards a curved interface between the lenticular layer and the cover layer to provide a directional display (Chen Fig. 3 - 106; Fig. 5 - 206; Fig. 7 - 306; col. 3:15-20; col. 3:39-49; col. 6:11-39), and adjusting the index of refraction of the lenticular layer to provide a single display by moving particles away from the curved interface between the lenticular layer and the cover layer (Chen Fig. 3a, 5a, 7a), wherein the lenticular layer is disposed in front of the backlight (Chen Fig. 3A- 110, Fig. 5 - 210; Fig. 7 - 310 - light rays), and comprises a first substantially flat side (Chen Fig. 3 - 106, Fig. 5 - 206; Fig. 7 - 306 - bottom side adjacent to (102, 202, 302)), and a second side defining a lenticularly patterned cross section along the first axis (Chen Fig. 3 - 1080; Fig. 5 - 2080; Fig. 7 - 3080), the lenticularly patterned cross section comprising lens elements repeating at a second spacing and directing light originating from the backlight in two or more directions (Chen Fig. 1; Figs. 3a-7b - light rays; col. 3:15-20; col. 3:39-49).
	While Chen teaches the lenses are used with a display (e.g. OLED, plasma, etc.; col. 4:1-7), Chen doesn’t provide the details of the display such as the color filter 
	In the same field of endeavor DeBoer teaches a display having particles in a fluid medium of a lenticular array for directing light in two or more directions, a cover layer, the particles movable in the fluid, where the particles have an index of refraction equal to the index of refraction of the cover layer, or vice versa (DeBoer Fig. 4 - 40, 42; para. [0055], [0056]) and Lee teaches a directional display having an OLED with a backlight, color filter disposed in front of the backlight, and a lenticular layer disposed in front of the backlight (Lee Fig. 6 - PLN2; Fig. 11 - PNL2, PNL1; col. 7:54-67; col. 8:1-13).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the index of refraction of the cover layer and particles as equal since, as taught by DeBoer, such equal indices of refractions are well known in the art for the purpose of providing controllable lenses with particles moving in a fluid (DeBoer para. [0055], [0056]), additionally such features represent a reversal of parts over Chen and would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  In re Gazda 104 USPQ 400 (CCPA 1955).

	As to claim 15, Chen in view of DeBoer and Lee teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Chen further teaches adjusting the index of refraction of the lenticular layer within a first portion of the lenticular layer to create a first region providing a directional display (Chen Figs. 1a, 3b, 5b, 7b) and adjusting the index of refraction of the lenticular layer within a second portion of the lenticular layer to create a second region providing a single display (Chen Fig. 1b, 3a, 5a,7a).
	As to claim 16 (as understood), Chen in view of DeBoer and Lee teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Chen further teaches in a single display mode of operation, adjusting an index of refraction of a second layer to match the index of refraction of the lenticular layer (Chen Figs. 3a, 5a, 7a), in a directional display mode of operation, adjusting the index of refraction of the second layer of the lenticular layer to differ from the index of refraction of the lenticular layer (Chen Figs. 3b, 5b, 7b), wherein the second layer comprises a first side contacting the lenticular layer along the second side of the lenticular layer, and a second side, the second side of the second layer being substantially flat and parallel with the first side of the lenticular layer (Chen Fig. 3 - 107; Fig. 5 - 207; Fig. 7 - 307).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 9, 2021